Citation Nr: 1742644	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left middle finger disability.  

2.  Entitlement to an initial compensable rating for a left ring and left little finger disability.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the Veteran's claimed left middle, ring, and little finger disabilities.  In a subsequent June 2012 rating decision, the RO granted service connection for the left ring and little finger disabilities with a noncompensable evaluation.  The Veteran submitted a timely notice of disagreement seeking an initial compensable rating for his left ring and little finger disabilities in July 2012.  The RO has yet to issue a statement of the case in response to the Veteran's notice of disagreement.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran filed a timely notice of disagreement with regard to a June 2012 rating decision. However, the RO has not issued a statement of the case with regard to the issue addressed by that notice of disagreement, specifically entitlement to an initial compensable rating for left ring and little finger disabilities.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). Consequently, the issue must be remanded.

With respect to the Veteran's claimed left middle finger disability, the Veteran submitted additional private treatment records from the Orthopedic Clinic Association in March 2017.  However, there was no subsequent supplemental statement of the case that considered this evidence.  In the Veteran's March 2017 Board hearing, the Veteran's representative explicitly indicated that he did not wish to waive RO review of this evidence.  Thus, a remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.31, 19.37 (2014).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file, to include the newly submitted evidence, and readjudicate the Veteran's claim of service connection for a left middle finger disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

2.  Issue the Veteran a SOC with respect to his claims for a higher rating for his left ring and little finger disabilities. Inform the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues. Return these matters to the Board only if an appeal is perfected.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




